U.S. P'"?T' "“,T r~o'vr:;

   

oisTR;c. ,. ,» ,
UNITED STATES DISTRICT CGURT i" ii il L’
FOR THE 20|9 H
DisTRiCr oF vERMoNr AR 26 PH
C'.ER >1
oY w ‘ `
CLINTON BEDELL, ) PU\ Y LL.
)
Petitioner, )
)
V. ) Case No. 5:18~cv~46
)
LISA MENARD, )
)
Respondent. )

ENTRY ORDER ADOPTING MAGISTRATE JUDGE’S
REPORT AND RECOMMENDATION AND DENYING MOTIONS
FOR PRELIMINARY INJUNCTION AND SUMMARY JUDGMENT
(Docs. 5, 40, 48, 57, 60)

In March 2018, petitioner Clinton Bedell filed a petition for Writ of habeas corpus under
18 U.S.C. § 2254. (Doc. 5.) The case Was automatically referred to United States Magistrate
Judge John Conroy pursuant to 28 U.S.C. § 63 6(b)(1) and Local Rule 73(i). The Petitioner is
self-represented

In addition to the § 2254 habeas petition, Petitioner filed a letter seeking a transport order
and requesting the court order his transport to a Vermont prison. (Doc. 40.) On October 2,
2018, the magistrate judge issued his Report and Recommendation concerning the habeas
petition and motion for transport order. The magistrate judge recommended denial of both
motions. (Doc. 48.) Under Federal Rule of Civil Procedure 72, Petitioner’s objection Was
signed on October 28, 2018. (Doc. 50.) On February 13, 2019, Petitionei' filed a Motion for
Preliminary lnjunction (Doc. 57) to Which Respondent Lisa Menard did not respond, and, on

February 27, 2019, he filed a Motion for Summary Judgment (Doc. 60). Menard’s response to

the summary judgment motion is due April 1, 2019.

A district judge must make a de novo determination of those portions of a magistrate
judge’s report and recommendation to Which an objection is made. Fed R. Civ. P. 72(b)(3);

28 U.S.C. § 636(b)(l); Cullen v. Um?ted S).‘ares, 194 F.3d 401, 405 (2d Cir, 1999). The district
judge may “accept, reject, or modify, in Whole or in pait, the findings or recommendations made
by the magistratejudge.” 28 U.S.C. § 636(b)(1); accord Cullen, 194 F.3d at 405.

The magistrate judge determined that Petitioner’s habeas petition is barred by the statute
of limitations (Doc. 48 at 11~16) and, alternatively, it fails to establish that Petitioner’s
conviction violated federal laW, id. at 16-27. The magistrate judge therefore recommends the
couit deny the petition. He further recommends Petitioner’s motion for injunctive relief brought
under 42 U.S.C. § 1983 be denied for failure to state a claim on Which relief can be granted. Ia'.
at 27-30.

Petitioner filed a handwritten “motion in opposition” consisting of ai'gument, an attached
list of case citations, and annotations on the first six pages of the Report and Recommendation.
He makes several arguments: The case law he provides “proves both an ineffectual non-
voluntary plea, and that the version of title 13 V.S.A. § 3252(b) in the year 1996 the time of
alleged crime is a statute that is unconstitutional as Wi'itten and as applied . . . making the State’s
claimed plea on that repealed statute an invalid conviction.” (Doc. 50 at 1.) The plea Was
involuntary because he said “1 do not understand” When asked in court. [d. The sentence length
is unconstitutional And tolling applies because he sent a DNA test to this court establishing
“actual innocence.” Idt; See also id. at 4 (noting that he “did not impregnate [his] daughter but
even if [he] had ‘procreation’ is a . , . fundamental right”).

Petitioner also includes “affidavits” throughout the filing. He avers:

0 “the transcript of Feb 5 1999 . . . is a complete lie, twisting Words and . . . leaving
parts out” (Doc. 50 at 1);

 

¢ “1 did not plea to [13 V.S.A. §] 3252(b)(2) and said in the transcript 1 do not
understand,” id. at 2;

¢ “1 . . . swallowed a full bottle of pills and was not body free of drugs,” id at 4;
¢ “ln open court1 . . . rejected the written plea foi'ever,” id. at 5;

¢ “1 did not reverse my decision to reject the plea forever 1 was only in court
because 1 was promised all charges . . . were to be dismissed,” z`d.;

¢ “1 swear 1 had no change of heart,” id.;

0 “Less than 18 hours prior 1 had attempted suicide swallowing a full bottle of
Percocet and the State had no formal competency hearing to evaluate [my] ability
to plea,” z`a’.;

0 “1 swear 1 did not plead guilty . . . . but 1 feeling guilty for all the trauma the State
caused to destroy my marriage and family is not the same thing. What the State
promised was to dismiss all charges not to bring back the plea 1 had already
rejected. . . ,” z`a'.;

¢ “1n the transcript which is completely differently written and not what was said in
court, 1 preserved all my constitutional rights, 1 did not give them up as transcript
now says and when asked if 1 understand, 1 said no 1 do not understand,” id.;

After careful review of the file, the magistrate judge’s thorough Report and
Recommendation, and the objections, this court ADOPTS Magistrate Judge Conroy’s
recommendations in full for the reasons stated in the Report (Doc. 48). The magistrate judge
carefully considered each claim and his recommendations that the motions be denied are
supported by case law, consistent with the limited procedures which apply to habeas petitions,
and undisturbed by Petitioner’s objections. Accordingly, Petitioner’s § 2254 petition seeking to
vacate his conviction (Doc. 5) is DENIED because it is barred by the one~year statute of
limitations set forth in 28 U.S.C. § 2244(d). Petitioner’s letter request for a “transport order,”
construed as a motion for injunctive relief (Doc. 40), is also DENIED.

1n light of the couit’s denial of the Petition, and the couit’s August 15 , 2018 statement
that remedies such as preliminary injunctions have no application in the context of a § 2254

proceeding, see Doc. 45 at 1-2, the February 13, 2019 Motion for Preliminary 1njunction

 

 

(Doc. 57) and the February 27, 2019 Motion for Summary Judgment (Doc. 60) are DENIED AS
MOOT. This case is DISMISSED.

The court declines to issue a certificate of appealability because Petitioner has not made a
substantial showing of the denial of a constitutional right See 28 U.S.C. § 2253(0)(2) (allowing
for a certificate of appealability “only if the applicant has made a substantial showing of the
denial of a constitutional right”).

SO ORDERED.

Dated at Rutland, in the District of Vermont, this 26th day of March, 2019.

/s/ Geoffrey W. Crawford
Chief Judge, U.S. District Court

 

